Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 5-16 were allowed in the previous Office Action mailed 12/11/2020.
Regarding claims 1-4, applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 12/11/2020.  Independent claim 1 has been amended to recite “a voltage detection circuit configured to detect a voltage of opposite ends of a respective balancing resistor with respect to a balancing target cell among the cells when cell balancing is started; and a balancing control circuit configured to acquire a voltage cumulative value corresponding to a cumulative value of balancing discharge current of the balancing target cell using the voltage of the opposite ends of the respective balancing resistor, and configured to determine whether cell balancing on the balancing target cell is terminated based on the voltage cumulative value, wherein the voltage detection circuit is respectively connected to the opposite ends of the respective balancing resistor to detect the voltage of the opposite ends of the respective balancing resistor” which Prior Art of record, Kim et al. merely discloses that a battery cell 130 outputs its own information (such as a temperature of a battery cell, a charging voltage of a battery cell, a current flowing in a battery cell, and the like) to a cell balancing circuit 120 (e.g., see paragraph [0052]). However, Kim does not appear to disclose any newly added features for detecting a voltage of opposite ends of a balancing resistor therefore, Kim et al. in view of Ohkawa et al. fail to describe the newly added features of claim 1 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Claims 2-4 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

Examiner: 	/Trung Nguyen/-Art 2866
			March 23, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866